The opinion of the court was delivered by
Yeazey, J.
The petition prays for commissioners to be appointed to establish a highway extending into two adjoining towns. Its description is not limited to the crossing of a river by a bridge, but it describes an extended highway including as a part of it the crossing of a river between the two towns. Upon the face of the petition, the thing sought is a highway running into the towns, not simply “ a bridge over a stream between the towns.” The County Court, therefore, had jurisdiction under section 2969, R. L.
Judgment affirmed.